                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   VINCENT LAMONACA, on behalf
   of himself and others
   similarly situated,
                                     Civil No. 18-11829 (NLH/KMW)
               Plaintiff,
                                     OPINION
   v.

   FIRSTSTATES FINANCIAL
   SERVICES CORP.,

               Defendant.



APPEARANCES:

JAMES A. FRANCIS
FRANCIS & MAILMAN, P.C.
25TH FLOOR
1600 MARKET STREET
PHILADELPHIA, PA 19103

     Attorney for Plaintiff Vincent LaMonaca.

HENRI MARCEL
DEASEY, MAHONEY & VALENTINI LTD
SUITE 300
923 HADDONFIELD ROAD
CHERRY HILL, NJ 08002-2752

LAUREN MICHELLE STEINS
DEASEY, MAHONEY & VALENTINI LTD
1601 MARKET STREET
SUITE 3400
PHILADELPHIA, PA 19103

     Attorney for Defendant FirstStates Financial Services Corp.

HILLMAN, District Judge

     This case concerns various federal and state statutory and
common law claims arising out of a collection notice (the

“Notice”) sent by Defendant FirstStates Financial Services Corp.

to Plaintiff Vincent LaMonaca on May 15, 2018.    Currently before

the Court is Defendant’s Motion for Judgment on the Pleadings

(“Motion for Judgment”).   For the following reasons, this Court

will grant Defendant’s Motion for Judgment, in part, and deny

it, in part.

                            BACKGROUND

     The Court takes its facts from the pleadings in this

matter.   The facts are not in dispute and are straightforward.

On October 23, 2016, Plaintiff was involved in a motor vehicle

accident in Chester, Pennsylvania.   The Chester Fire Department

was dispatched to the scene of the accident, but provided no

assistance to Plaintiff.   At some point thereafter, Pennsylvania

Fire Recovery Service attempted to collect $600 from Plaintiff

for the services rendered by the Chester Fire Department.

     After collection failed, collection was forwarded to

Defendant to complete.   Defendant added a collection fee of

$200.40 to the $600 forwarded.   On May 15, 2018, Defendant sent

the Notice to Plaintiff in an attempt to collect the Chester

Fire Department’s service fees and its own collection fee.     The

Notice stated, in relevant part, the following:

     PA Fire Recovery Service has retained our firm to collect
     $800.40. The entire balance of this debt is now due and
     payable because you failed to pay the obligation as

                                 2
     agreed. Payment should be mailed to the above address
     and checks or money orders made payable to FirstStates
     Financial Services Corp.

     Unless within thirty (30) days after receiving this
     letter you notify me that you dispute the validity of
     the debt, or any portion thereof, I will assume the debt
     to be valid.

     If you notify me in writing within the thirty (30) day
     period that the debt, or any portion of it, is disputed,
     I will obtain verification of the debt and send a copy
     to you.

     Upon written request within the thirty (30) day period
     I will provide you with the name and address of the
     original creditor if different from PA Fire Recovery
     Service.

     Please be advised that if a suitable resolution has not
     been   made   within    thirty   (30)    days   of   this
     correspondence, your account may be reported to the
     Credit Bureau. If reported, it may have a negative effect
     on how creditors respond to your credit requests and how
     they manage your credit accounts.

     I AM ATTEMPTING TO COLLECT A DEBT, AND ANY INFORMATION
     OBTAINED WILL BE USED FOR THAT PURPOSE.

(Pl.’s Compl., Ex. A.)

     Plaintiff filed the instant action against Defendant on

July 19, 2018.   The Court notes there is also a related action

(1:18-cv-11419 (NLH/KMW)) before this Court, against

Pennsylvania Fire Recovery Services.   In the Complaint,

Plaintiff alleges the following ten counts: (1) violations of

the Fair Debt Collection Practices Act (“FDCPA”); (2) violations

of the New Jersey Consumer Fraud Act (“NJCFA”); (3) violations

of the New Jersey Truth in Consumer Contract Warranty Notice Act

(“NJTCCWNA”); (4) violations of the Pennsylvania Unfair Trade

                                 3
Practices and Consumer Protection Law (“PCPL”); (5) violations

of the Pennsylvania Fair Credit Extension Uniformity Act

(“PFCEUA”); (6) common law fraud; (7) common law equitable

fraud; (8) common law invasion of privacy; (9) negligent

infliction of emotional distress; and (10) intentional

infliction of emotional distress.

      Defendant filed its Answer on October 1, 2018.    On October

23, 2018, Defendant filed the instant Motion for Judgment.         On

November 20, 2018, after filing his opposition brief, the

parties filed a stipulation of dismissal of Counts 3, 8, 9, and

10.   Accordingly, the Motion for Judgment is fully briefed and

ripe for adjudication.

                              ANALYSIS

      A.    Subject Matter Jurisdiction

      This Court has subject matter jurisdiction over Plaintiff’s

claims pursuant to 28 U.S.C. §§ 1331 and 1367.

      B.    Motion for Judgment on the Pleadings Standard

      A Rule 12(c) motion for judgment on the pleadings may be

filed after the pleadings are closed.     FED. R. CIV. P. 12(c);

Turbe v. Gov’t of V.I., 938 F.2d 427, 428 (3d Cir. 1991).      In

analyzing a Rule 12(c) motion, a court applies the same legal

standards as applicable to a motion filed pursuant to Rule

12(b)(6).   Turbe, 938 F.2d at 428.   Thus, a court must accept

all well-pleaded allegations in the complaint as true and view

                                  4
them in the light most favorable to the plaintiff.   Evancho v.

Fisher, 423 F.3d 347, 351 (3d Cir. 2005).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim[].”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 583 (2007) (quoting

Scheuer v. Rhodes, 416 U.S. 232, 236(1974)); see also Phillips

v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (stating

the “Supreme Court’s Twombly formulation of the pleading

standard can be summed up thus: ‘stating . . . a claim requires

a complaint with enough factual matter (taken as true) to

suggest’ the required element.   This ‘does not impose a

probability requirement at the pleading stage,’ but instead

‘simply calls for enough facts to raise a reasonable expectation

that discovery will reveal evidence of’ the necessary element”).

A court need not credit either “bald assertions” or “legal

conclusions” in a complaint when deciding a motion to dismiss.

In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1429-

30 (3d Cir. 1997).   The defendant bears the burden of showing

that no claim has been presented.    Hedges v. United States, 404

F.3d 744, 750 (3d Cir. 2005) (citing Kehr Packages, Inc. v.

Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

     In addition, “on a motion for judgment on the pleadings,” a

court “reviews not only the complaint but also the answer and

                                 5
any written instruments and exhibits attached to the pleadings.”

Perelman v. Perelman, 919 F. Supp. 2d 512, 520 n.2 (E.D. Pa.

2013).

     C.   Defendant’s Motion for Judgment on the Pleadings

     Defendant challenges every count of Plaintiff’s complaint,

arguing for its dismissal in its entirety.   The Court will not

address Defendant’s argument concerning Counts 3, 8, 9, and 10.

Both parties have stipulated to the dismissal of these claims

after Defendant filed the instant motion.    Therefore, the Court

will deny Defendant’s Motion for Judgment on those counts as

moot.

     The Court will, however, address Defendant’s remaining

arguments.   Defendant argues Count 1, the FDCPA claim, should be

dismissed because the Notice included a legally proper

collection fee, did not include language suggesting Plaintiff

had agreed to pay the amount due, and did not include language

overshadowing the validation notice.   Defendant argues Count 5,

the PFCEUA claim, should also be dismissed because it is

derivative of the FDCPA claim and there is no valid FDCPA

violation.   Defendant argues Count 2, the NJCFA claim, should be

dismissed because this type of service is not covered and

Plaintiff has not alleged damages cognizable under the NJCFA.

     Additionally, Defendant argues Count 4, the PCPL claim,

should be dismissed because Plaintiff has failed to assert

                                 6
damages cognizable under the statute.    Finally, Defendant argues

Count 6 and 7, the fraud and equitable fraud claims, should be

dismissed because Plaintiff has failed to assert the elements

required of a fraud or equitable fraud action.    The Court will

address each argument in turn.

         a. Whether Plaintiff has Stated a FDCPA and PFCEUA Claim

     Defendant argues Count 1 should be dismissed because the

Notice did not violate the FDCPA or PFCEUA. 1   Defendant asserts

Plaintiff complains the Notice violates the FDCPA in three ways:

(1) it included the collection fee in the total amount due in

violation of §§ 1692e and f; (2) it included language suggesting

Plaintiff had agreed to pay the amount listed in violation of §

1692e; (3) it included language which overshadowed the

validation notice required by § 1692g.   Defendant argues this is

not the case.   Its specific arguments will be detailed infra, in

turn.

     Before the Court analyzes those arguments, the Court will

describe the general legal background for evaluating an FDCPA

claim.   The FDCPA was passed, in part, to “eliminate abusive


1 The PFCEUA claim is, in this case, derivative of an FDCPA
claim. Plaintiff claims Defendant violated 73 Pa. Stat. §
2270.4(a), which states: “[i]t shall constitute an unfair or
deceptive debt collection act or practice under this act if a
debt collector violates any provision of the [FDCPA].”
Therefore, the PFCEUA claim rises and falls with the FDCPA
claim. This Court will not analyze this claim separately.

                                 7
practices by debt collectors.”    Brown v. Card Serv. Ctr., 464

F.3d 450, 453 (3d Cir. 2006).    Those abusive practices may

relate to “false, deceptive, or misleading representations or

means in connection with the collection of debt.”    Schultz v.

Midland Credit Mgmt., 905 F.3d 159, 162 (3d Cir. 2018) (quoting

15 U.S.C. § 1692e).   Therefore, a Court must determine whether a

collection letter is “‘false, deceptive, or misleading’ . . .

from the perspective of the ‘least sophisticated debtor.’”     Id.

(quoting Brown, 464 F.3d at 453; 15 U.S.C. § 1692e).

     Thus, there is no need for a plaintiff to prove “she was

confused or misled, but only that the least sophisticated

consumer would be.”   Id. (citing Jensen v. Pressler & Pressler,

791 F.3d 413, 419 (3d Cir. 2015)).    Even though the “least

sophisticated consumer” standard is low, it still “‘prevents

liability for bizarre or idiosyncratic interpretations of

collection notices by preserving a quotient of reasonableness

and presuming a basic level of understanding and willingness to

read with care.’”   Brown, 464 F.3d at 454 (quoting Wilson v.

Quadramed Corp., 225 F.3d 350, 354-55 (3d Cir. 2000)).

Accordingly, the Court will examine the collection letter under

that standard.

           i. Whether the “Amount Due” in the Notice Violated
              the FDCPA

     First, the Court will address whether it was improper to


                                  8
include the collection fee in the total amount due.    Defendant

argues it was not improper because 35 Pa. Stat. § 6022.210 and

City of Chester Ordinance, Article 933 (the “Ordinance”)

authorizes it to charge a collection fee.    Plaintiff counters on

multiple points.    Plaintiff insists the Ordinance does not

authorize “collection fees” but only “reasonable interest and

administration fees for collecting.”    Plaintiff additionally

argues that it was improper for Defendant to demand payment

initially, as the fee could only be charged upon collection. 2

Finally, Plaintiff asserts it is a violation not to break down

the nature and character of the debt, including the collection

fee.

       The Court finds, but does not finally decide, that

Defendant may have been authorized to charge interest and

administration fees under Pennsylvania law and the Ordinance,

but there still remains the question of whether the fee of

$200.40 on a debt of $600.00 would be deemed “reasonable.”     As

disclosed supra, that law allows an “authorized agent” to

collect, in addition to the debt, “reasonable interest and

administration fees for collecting.”    What portion of the so-


2 The Court addresses this argument briefly here. There is no
indication in the statutory text that the debt must first be
collected or fees must be accrued in some way before they are
charged. Thus, this theory of an FDCPA violation is legally
unsupported and is dismissed to the extent it has been made.

                                  9
called collection fee was interest or an administration fee is a

question of fact that has not yet been addressed by the parties.

Only once that has been established may the Court then determine

whether the charges are “reasonable.”    For example, if the

$200.40 was not a collection fee, but interest, it may be deemed

unreasonable.    See Pollice v. National Tax Funding, L.P., 225

F.3d 379, 407-08 (3d Cir. 2000) (holding neither a local law nor

separate contractual arrangement allows collection of interest

in excess of Pennsylvania’s limit).    Since those facts have not

yet been established, the Court cannot grant Defendant judgment

on this point.    In other words, it may have been misleading

under § 1692e to change $200.40 as it may not have been

authorized by law.

     The statement of amount due also may violate the FDCPA in

another way.    As Defendant acknowledges “a debt collector may

not falsely represent ‘the character, amount, or legal status of

any debt.’”    15 U.S.C. § 1692e(2)(A); (Def.’s Mot. for J. 9).

The case law clearly finds a notice that “hide[s] the true

character of the debt” fails to “clearly and fairly communicate

information about the amount of the debt to the debtors.”

Fields v. Wilber Law Firm, P.C., 383 F.3d 562, 565-66 (7th Cir.

2004).   So, while “[a]n ‘amount that is due can include

principal, interest, penalties, attorneys’ fees, and other

components,” Hahn v. Triumph Partnerships, 557 F.3d 755, 756-57

                                 10
(7th Cir. 2009), a notice should “itemize the various charges

that comprise the total amount of the debt.”     Fields, 383 F.3d

at 566.

     As Fields explains “an unsophisticated consumer may have

lost the bill and forgotten the amount of the debt completely .

. . [and] might logically assume she simply incurred [more] in

charges.”   Id.    Without a full and accurate description of what

comprises an amount due, a debtor may not understand the true

nature of the debt.     A notice which leaves “the door open for

this assumption to be made [is] misleading because it g[ives] a

false impression of the debt.”     Id.; see also Grub v. Green Tree

Servicing, LLC, No. 13-7421 (FLW), 2014 U.S. Dist. LEXIS 100886,

at *24-31 (D.N.J. July 24, 2014) (finding non-disclosure of the

character and nature of the amount due could be a violation of

the FDCPA under Third Circuit precedent).

     Defendant’s arguments to the contrary are simply irrelevant

or incorrect.     Notably, Defendant’s arguments that it is only

when the collection fee has not yet been accrued that including

it in an amount due is improper is incorrect.     While that may be

a separate basis, the case law cited by this Court supra stands

in sharp contradiction: whether the fee has been accrued or not,

it must be stated separately from the underlying principal of

the debt.   Failure to do so may be a violation of the FDCPA.

Accordingly, this Court will deny Defendant’s Motion for

                                  11
Judgment on this point.

             ii. Whether the Notice Violated the FDCPA because of
                 the Inclusion of Language About Acceptance of the
                 Debt

        Second, the Court will address whether it was improper to

include language suggesting Plaintiff had previously agreed to

pay the debt.     Defendant argues the words “as agreed,” which

were included in the Notice in reference to the debt, are not a

FDCPA violation because they are immaterial.      Defendant does not

assert that this statement should not be considered misleading,

just that it is immaterial.     Plaintiff argues they are deceptive

or misleading because the underlying statute they are based on

is essentially void for vagueness or violates due process rights

for those in motor vehicle accidents who were not at fault and

not provided services.

     Defendant is correct that the case law cited by Plaintiff

is not on-point.     This is not – at least concerning this issue –

a case where there is “the pursuit of unauthorized attorney’s

fees.”     McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637

F.3d 939, 949-50 (9th Cir. 2011).      Moreover, the McCollough case

was one where there was clearly no statutory entitlement to

fees.     Id. at 950 (“[Defendant] argues that summary judgment was

inappropriate because a genuine issue of material fact existed

over whether [the defendant] had a contractual entitlement to

seek attorney’s fees . . . .”).     This is a different case, where

                                  12
Plaintiff attacks the legality of the underlying statute.

       But, that does not mean this cannot be a violation of the

FDCPA.    Defendant argues a statement must be material to be

actionable.    In other words, “a false statement is only

actionable under the FDCPA if it has the potential to affect the

decisionmaking process of the least sophisticated debtor.”

Jensen v. Pressler & Pressler, 791 F.3d 413, 421 (3d Cir. 2015).

To state in the Notice that Plaintiff had “agreed” to pay the

debt could affect the decisionmaking process of the least

sophisticated debtor.

       First, the least sophisticated debtor may think this

language suggests he had contractually obligated himself to pay

the debt when that was not the case.    This could make him more

likely to pay instead of challenge the debt and collection fee.

Second, it could suggest to the least sophisticated debtor that

he agreed to pay not only the principal but also the collection

fee.    Again, this could make him more likely to pay instead of

challenge the debt and collection fee.    Third, it could suggest

that Plaintiff could not contest the debt since he had already

agreed to pay it.    While there is language later in the Notice

suggesting the opposite, the contradiction of these statements

could affect whether the least sophisticated debtor pays or




                                 13
challenges the debt and collection fee. 3   Fourth, as Plaintiff

suggests, the “as agreed” language could also suggest that the

debt was authorized by law – and more importantly, it was

already implied in law that it was agreed to be paid.     As

before, the least sophisticated debtor may be less willing to

challenge the debt and collection fees in the face of this

language.    The least sophisticated debtor standard is capacious

enough to allow Plaintiff to proceed here.     Accordingly, the

Court will deny Defendant’s Motion for Judgment on this point.

            iii. Whether the Notice Included Language
                 Overshadowing the Validation Notice

     Third, the Court will address whether the Notice included

language overshadowing the validation notice required by the

FDCPA.   Defendant argues, citing to case law, that the language

in the Notice did not overshadow the validation notice.

Similarly, Plaintiff argues the language in the Notice did

overshadow the validation notice.     Both parties agree, however,

that the validation notice included in the Notice was proper

under 15 U.S.C. § 1692g.    It is to the other language of the

Notice that this Court must now turn.

     The definition offered by the Third Circuit of




3 The court finds specifically this may also be a violation of §
1692g, as detailed infra. It could lead the least sophisticated
consumer to be uncertain as to his rights.

                                 14
overshadowing is as follows: “a validation notice ‘is

overshadowing or contradictory if it would make the least

sophisticated consumer uncertain as to her rights.’”    Wilson v.

Quadramed Corp., 225 F.3d 350, 354 (3d Cir. 2000) (quoting

Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d Cir. 1996)).    In

other words, the validation notice must not only be stated but

also must be “conveyed effectively to the debtor.   Id. (citing

Miller v. Payco-Gen. Am. Credits, Inc., 943 F.2d 482, 484 (4th

Cir. 1991)).   Additionally, the Third Circuit stated “whether

language in a collection letter contradicts or overshadows the

validation notice is a question of law.”   Id. at 353 n.2.

     Plaintiff complains that the last paragraph of the Notice

stating “if a suitable resolution has not been made within

thirty (30) days of this correspondence your account may be

reported to the Credit Bureau” overshadows the validation notice

which allows a debtor to challenge the debt and request

validation within thirty days.   (Pl.’s Compl., Ex. A (emphasis

in original).)   This portion, Plaintiff argues, seems to suggest

that settlement must be reached within thirty days or else the

debt will be reported to credit reporting agencies.    This, in

Plaintiff’s view, overshadows the validation notice which allows

for validation within thirty days before payment is made.    While

Defendant generally argues there is no overshadowing, it does

not directly address whether requiring resolution within thirty

                                 15
days presents an overshadowing issue.      Instead, Defendant

focuses on arguing “Credit Bureau” is a commonly accepted term

in the trade that refers to the credit reporting agencies and is

not false or misleading.

     Thus, it is incumbent on the Court to determine whether

Plaintiff’s argument as to overshadowing may proceed on its

merits.    Plaintiff argues an Eastern District of Pennsylvania

cases presents “a strikingly similar contradictory demand for

payment.”    (Pl.’s Opp’n Br. 15.)    In that case, the letter

stated:

     Please send a check in the above amount [$ 85.00] to
     this office, made payable to Stephen L. Needles,
     Attorney at Law. If I do not receive prompt payment I
     must take further action to collect this debt, and I do
     not have to give you any further notice. I may bring a
     lawsuit, which can result in garnishment or execution on
     your personal property. I may report you to credit
     agencies. If I do take legal action, I will ask the court
     to award costs, service fees, and attorney’s fees.

Adams v. Law Offices of Stuckert & Yates, 926 F. Supp. 521, 524-

25 (E.D. Pa. 1996) (alteration in original, but emphasis added).

     There, the court’s decision rested on the fact that

threatening reporting unless “prompt” payment was made

contradicts the right to dispute a debt within thirty days.       Id.

This case, however, does not concern a demand for “prompt”

payment.    Instead, it states – absent “suitable resolution” –

that the “account may be reported to the Credit Bureau” after

thirty days has elapsed.    (Pl.’s Compl., Ex. A.)   Similarly,

                                 16
Graziano v. Harrison is inapplicable, as there is no demand for

payment within ten days.   950 F.2d 107, 111 (3d Cir. 1991).

Plaintiff’s case law is inapplicable to this case.

     The Court finds the appropriate answer to whether this

language overshadows is found in a trio of cases from the Second

Circuit: McStay v. I.C. Sys., Inc., 308 F.3d 188 (2d Cir. 2002);

Spira v. Ashwood Fin., Inc., 358 F. Supp. 2d 150 (E.D.N.Y.

2005); and Belichenko v. Gem Recovery Sys., No. 17-cv-1731, 2017

U.S. Dist. LEXIS 211057 (E.D.N.Y. Dec. 22, 2017).    These three

cases address the issue of language in a debt collection notice

concerning (1) timing of a report to a credit rating agency and

(2) why the report is made.   In Spira and Belichenko, the

Eastern District of New York found that when reporting to a

credit reporting agency is made after (1) thirty days and (2) is

a matter of course, there is no overshadowing violation under §

1692g.   Spira, 358 F. Supp. 2d at 156-58; Belichenko, 2017 U.S.

Dist. LEXIS 211057, at *8-13.

     On the other hand, McStay suggests – without deciding –

that even if reporting would be done after thirty days, if it is

premised on a requirement to satisfy the debt, a violation of §

1692g may have occurred.   308 F.3d 191 (finding that the

plaintiff’s argument that the defendant’s “threat to report her

debt to the National Credit Reporting Agencies after thirty days

if the account was ‘not paid in full or otherwise closed,’

                                17
particularly when coupled with the observation that ‘this may

hinder your ability to obtain credit in the future,[’]” was “a

significant [argument]”).   Without finally deciding, because the

Notice states Defendant will report Plaintiff’s debt unless

there is “suitable resolution” within thirty days, this case is

closer to McStay than Spira and Belichenko.      The § 1692g claim

survives Defendant’s Motion for Judgment.      Additionally, all

PFCEAU claims which are derivative of the FDCPA claims allowed

to move forward survive as well.      Defendant’s Motion for

Judgment will be denied in this respect.

         b. Whether Plaintiff has Stated a NJCFA Claim

     Defendant argues Plaintiff cannot state a NJCFA claim

because the NJCFA does not cover the services rendered here or

because Plaintiff has not pleaded damages cognizable under the

NJCFA.   Plaintiff argues the services here are covered under the

NJCFA.   For the purposes of this analysis, the Court will assume

the services rendered are covered under the NJCFA and will

address the issue of damages.

     The NJCFA “authorizes a private cause of action when a

plaintiff has suffered an ‘ascertainable loss of moneys or

property, real or personal’ as a result of a practice in

violation of the CFA.”   Thiedemann v. Mercedes-Benz USA, LLC,

872 A.2d 783, 786 (N.J. 2005) (citing N.J. Stat. Ann. 56:8-19).

According to the New Jersey Supreme Court, “a private plaintiff

                                 18
must produce evidence from which a factfinder could find or

infer that the plaintiff suffered an actual loss” and that loss

must be “quantifiable or measurable” to be “ascertainable.”     Id.

at 792-93.   In other words, even though it “need not yet have

been experienced” by a plaintiff to be cognizable, a plaintiff

must be able to present an “‘estimate of damages, calculated

within a reasonable degree of certainty.’”   Id. at 793.   There,

the New Jersey Supreme Court found that because the plaintiffs

had not presented any out-of-pocket losses or diminution in

value as to their vehicles, the NJCFA claims were properly

dismissed.   Id. at 786.

     Plaintiff describes his harm as follows:

     Mr. LaMonaca sustained particularized and concrete harm
     as a result of the actions of Defendant.            His
     Congressionally granted rights to remain free of false,
     deceptive and misleading representations, of unfair and
     unconscionable means to collect or attempt to collect
     debt, of attempts to collect money from him for which
     there was no basis in contract or law, and his right to
     obtain validation and verification of the alleged debt
     pursuant to federal statutory requirements, were all
     denied by Defendant. These rights were designed by
     Congress to protect against invasions of individual
     privacy, and Defendant deprived Plaintiff of those
     rights.   Plaintiff   was  subjected   to   Defendant’s
     fraudulent actions, his privacy was invaded, and
     Defendant’s actions caused significant upset and
     emotional distress.

(Pl.’s Compl. ¶ 30.)   None of these harms involve a loss of

money or property, real or personal.   There is no indication

from these harms that damages will occur in the future nor does


                                19
Plaintiff assert that this may be the case.    As in Thiedemann,

because Plaintiff has failed to allege any cognizable damages,

his NJCFA claim must be dismissed.     This Court will not address

the question of whether the services rendered may properly fall

under the NJCFA as that issue is moot.

          c. Whether Plaintiff has Stated a PCPL Claim

     Defendant argues here that Plaintiff has failed to state a

PCPL claim because he has not alleged he suffered “any

ascertainable loss of money or property, real or personal.”    73

PA. STAT. § 201-9.2(a).   Plaintiff argues he has alleged

ascertainable loss because he has alleged a violation of his

federal rights and an invasion of his privacy and because

Defendant threatened to report a “non-existent financial

obligation to the credit bureaus, [which] caused significant

upset and emotional distress.”    (Pl.’s Compl. ¶ 28.)

     The case law – even that cited by Plaintiff – does not hold

that these types of injuries are cognizable under the PCPL.    The

plain text of the PCPL requires a plaintiff to have suffered an

“ascertainable loss of money or property.”    73 PA. STAT. § 201-

9.2(a).    Plaintiff’s alleged harms do not fit within either the

categories of money or property: they are statutory, dignitary,

or personal.    Generally, if a plaintiff has not paid the debt

unlawfully assessed against him and has not experienced “some

non-speculative loss,” the harm is not actionable under the

                                  20
PCPL.    Kaymark v. Bank of Am., N.A., 783 F.3d 168, 181 (3d Cir.

2015).     Here, Plaintiff did not pay the debt and collection fees

assessed against him and the remaining harms are either

speculative or not a harm to money or property.

     More specifically, “shame, embarrassment, and emotional

distress are personal injuries and are thus not cognizable under

the []PCPL.”      Walkup v. Santander Bank, N.A., 147 F. Supp. 3d

349, 358 (E.D. Pa. 2015).      Neither is a threat of reporting the

debt to a credit bureau, as the report is a reputational harm

that is not compensable under the PCPL.      Id. (“While damage to a

credit score could potentially lead to an ascertainable loss of

money or property, damage to the credit score itself is a

reputational injury that does not constitute a ‘loss of money or

property.’”). 4

        Accordingly, this Court will dismiss Plaintiff’s PCPL

claim.

          d. Whether Plaintiff has Stated Claims for Legal and
             Equitable Fraud

     Defendant argues Plaintiff has not stated a claim for legal




4 Plaintiff’s argument that “Defendant’s improper and deceptive
collection practice undoubtedly caused many members of the
proposed Class to pay amounts they did not owe” is unavailing.
(Pl.’s Opp’n Br. 21.) Assuming the statement’s accuracy, for
the sake of argument, it does not address the fact that
Plaintiff has yet to move for class certification and does not
yet represent the members of the proposed class.

                                   21
or equitable fraud for a number of reasons.    Defendant argues

there have been no material misrepresentations, no intent to

deceive, no reliance, and no damages stemming from that

reliance.    Plaintiff argues his Complaint has adequately

addressed each element of legal and equitable fraud.

       Legal and equitable fraud generally share the same

elements.    Those elements are: “[(1)] a material representation

of a presently existing or past fact, [(2)] made with knowledge

of its falsity and [(3)] with the intention that the other party

rely thereon, [(4)] resulting in reliance by that party [(5)] to

his detriment.”    Jewish Ctr. of Sussex Cty. v. Whale, 432 A.2d

521, 524 (N.J. 1981).    For a claim of equitable fraud, no

scienter is required and the standard of proof is by clear and

convincing evidence.    Jewish Ctr. of Sussex Cty., 432 A.2d at

524.

       Plaintiff alleges the following misrepresentations:

       that Plaintiff owed $800.40; that Plaintiff had agreed
       to pay the obligation; that Plaintiff had thirty days
       after receipt of the FirstStates Letter to dispute the
       validity of the debt but at the same time “if a suitable
       resolution has not been made within thirty (30) days of
       this correspondence, your account may be reported to the
       Credit   Bureau;”   and,   that   the   bill   was   his
       responsibility

(Pl.’s Compl. ¶¶ 76, 81.)    Plaintiff alleges that Defendant

“knew that the misrepresentations were false.”    (Pl.’s Compl. ¶¶

77, 82.)    Plaintiff also alleges that “Defendant intended that


                                 22
Plaintiff rely on the false representations.”      (Pl.’s Compl. ¶

78.)    Plaintiff also alleges that he “reasonably relied on the

misrepresentations” listed supra.      (Pl.’s Compl. ¶¶ 79, 83.)

       This Court must accept all well-pleaded allegations in the

complaint as true and view them in the light most favorable to

Plaintiff.    Doing so here requires the Court to acknowledge

Plaintiff has adequately pleaded only three of these elements.

Plaintiff has, however, failed to show detrimental reliance and

damages.

       DepoLink Court Reporting & Litigation Support Services v.

Rochman is directly on-point.     64 A.3d 579 (N.J. Super. Ct. App.

Div. 2013).    There, the New Jersey Superior Court, Appellate

Division held legal and equitable fraud claims were

appropriately dismissed because the plaintiff there had not

shown reliance.    Id. at 586.   Plaintiff had not shown reliance

because:

       it [was] undisputed that defendant rejected the
       collection agency’s attempts to collect the debt, and
       that, as of the time he filed his third-party complaint,
       he had not yet made any payment to either plaintiff or
       the agency. As a result, defendant never relied on the
       truth of any of the statements the collection agency
       made, and never suffered any damage due to such reliance.
       Defendant’s inability to demonstrate reliance on the
       collection agency’s statements, to his detriment, is
       fatal to his claim for common law fraud, as the motion
       judge properly recognized.

Id.

       Similarly here, Plaintiff has not paid Defendant, so it

                                  23
cannot be said that he relied on Defendant’s statements to his

detriment – even viewing the facts in the light most favorable

to Plaintiff.   Accordingly, this Court will dismiss the legal

and equitable fraud claims.

                              CONCLUSION

     For the foregoing reasons, this Court will grant, in part,

and deny, in part, Defendant’s Motion for Judgment.

     An appropriate Order will be entered.



Date: June 26, 2019                     s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                  24
